Citation Nr: 0926264	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-39 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left foot disorder, 
claimed as gout and degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1978.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned acting Veterans 
Law Judge in January 2008.  A transcript of the hearing is of 
record.

This case was remanded by the Board in April 2008 for further 
development and is now ready for disposition.


FINDING OF FACT

A chronic left foot disorder was not shown in service or for 
many years thereafter, and is not related to service.


CONCLUSION OF LAW

A left foot disorder, claimed as gout and degenerative 
arthritis, was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	The Veteran contends that he sustained injuries to his ankle 
during service, and this caused permanent damage to the 
ankle.  He presented testimony to that effect at the hearing 
held in January 2008.  
	
	The Veteran's service treatment records reflect that the 
Veteran sought treatment for pain in his left ankle in August 
1976 after overextending his foot during a game of 
basketball.  Only minor swelling was noted which led to a 
diagnosis of an ankle sprain.  Prescribed treatment was 
limited to an immobilizing wrap and heat treatment.
	
	One month later, he again complained of pain and swelling 
when he put weight on his left foot.  However, no swelling, 
discoloration or crepitus was noted at that time.  Moreover, 
the treatment records do not indicate any follow-up treatment 
for this injury for many months thereafter.  
	
	In April 1977, the Veteran again sprained his left ankle 
while playing football and visited a medical clinic twice 
that month for treatment.  While he exhibited a limited range 
of motion in the earlier of the two visits, he retained a 
full range of motion by his second visit.  Additionally, no 
muscle or sensory damage was observed.  In September 1977, he 
continued to experience swelling in the left ankle and had 
slight pain with certain movements.  
	
	However, there is no further mention of a left ankle disorder 
in the service treatment records after that point.  Most 
notably, at the time of his service separation physical 
examination in October 1978, no disorder to the left foot was 
noted.  Therefore, service records do not show chronic 
residuals associated with a left foot disorder at the time of 
discharge.
	
	Post-service evidence does not reflect left foot 
symptomatology for many years after service discharge.  
Specifically, the Veteran underwent surgery on his left great 
toe in January 2003, but the treatment records from that time 
indicate that that disorder was due to an injury that had 
occurred in March 2002, and after his active duty service.  
Rather, the evidence in the record does not contemplate a 
left foot disorder until the time of the Veteran's claim in 
October 2004.  
	
In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1978) and initial 
reported symptoms related to a left foot disorder in 2004 
(approximately a 16-year gap).  As such, the evidence does 
not support the claim based on continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where Veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
	In addition to the documented post-service treatment records, 
the evidence includes the Veteran's statements and sworn 
testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
indicated that he continued to experience symptoms relating a 
left foot disorder (arthritis pain, the need to take pain 
medication), after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	Significantly, the Board finds that the Veteran's reported 
history of continued left foot symptoms since active service 
is inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
	
	Moreover, the record contains treatment the Veteran received 
from 1990 through 1999, where he did not report that his left 
ankle was problematic or that it was related to an in-service 
injury.  In fact, he did not claim that his disorder was 
related to service until he filed the claim now on appeal.  
His silence, when otherwise reporting his past medical 
history constitutes negative evidence.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).
	
	Therefore, the Board has weighed the Veteran's statements as 
to continuity of symptomatology against the lack of 
corroborating medical evidence in the years between his 
active duty service and his claim, and finds his 
recollections as to symptoms experienced in the past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's left foot disorder to active duty, despite his 
contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
an October 2008 VA examination undertaken specifically to 
address the issue on appeal.  At that time, the Veteran 
complained of left foot pain and the inability to stand for 
prolonged periods of time.  
	
	After a physical examination, the examiner diagnosed 
residuals of a left bunionectomy and osteoarthritis in the 
left ankle.  However, the examiner opined that these 
disorders were not caused by active duty service.  The 
examiner reflected that neither the medical evidence nor the 
Veteran's statements indicate that his left toe disorder was 
attributable to active duty service.  Instead, she believed 
the Veteran's osteoarthritis to be consistent with natural 
aging. 
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that she misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service.  
While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
osteoarthritis or other foot disorders are not the types of 
conditions that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

Therefore, in light of the above discussion, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection and there is no doubt to be 
otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2004 that was sent 
prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  
 
Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records, and the Veteran submitted his own private treatment 
records.  The RO attempted to develop additional service 
records and wrote to the Veteran in April 2008 requesting 
that he identify the dates and location of any additional 
treatment in service, but he did not respond.  

Additionally, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in January 2008.  Finally, a specific VA 
medical opinion pertinent to the issue on appeal was obtained 
in October 2008.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left foot disorder, claimed as gout 
and degenerative arthritis is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


